Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,984. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 8 of the current application is an obvious broadened variation of claim 14 U.S. Patent No. 11,258,984.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pai et al. (US 2017/0359391A1, hereinafter Pai).
Regarding claim 1, Pai discloses: An apparatus comprising:
 a network interface (710, fig. 7) configured to obtain or provide network communications; and one or more processors coupled to the network interface (fig. 7), wherein the one or more processors are configured to:
 provide to a first server configured to serve a first geographic region, an indication to store a first media stream generated by a first endpoint device in the first geographic region (paragraph 0004, “a plurality of recording servers are present, with participants cooperating with one of the recording servers to record each participants audio and video stream”; paragraph: 0025, “the signaling server 308 chooses to set up the recording media streams of participants 302, 304, 306 in a conference with more than one recording servers 312A, 312B.  The choice of which recording 312A, 312B to use for each participant 302, 304, 306 can be based on multiple conditions, such as geographic location”) and
 provide to a second server configured to serve a second geographic region, an indication to store a second media stream generated by a second endpoint device in the second geographic region (paragraph 0004, “a plurality of recording servers are present, with participants cooperating with one of the recording servers to record each participants audio and video stream”; paragraph: 0025, “the signaling server 308 chooses to set up the recording media streams of participants 302, 304, 306 in a conference with more than one recording servers 312A, 312B.  The choice of which recording 312A, 312B to use for each participant 302, 304, 306 can be based on multiple conditions, such as geographic location”).
	The same reasoning applies, mutatis mutandis, to the subject matter of the corresponding independent claims 8, 15 which are therefore rejected on the same basis.
	For example (claims 2, 9, 16) obtaining indication the a first a first (second) user of the first (second) endpoint device is located in the first (second) geographic region appears to be obvious in view of Pai, paragraph 0028, where it is disclosed that signaling server selects a recording server for a particular participant based on geographic location to co-locate the participant and the recording server.
	The subject matter of claims 3 (10, 17) appears to be logical and therefore obvious consequence of having streams for different participants recorded on different servers, when replaying the conference at a latter time.  No surprising technical effect (in view of disclosure in Pai) can be attributed to any potential differing features presented in the claims.
  	Regarding claims 5-7, Pai further teaches: wherein: the first media stream includes one or more of a first audio stream or a first video stream generated by the first endpoint device in the first geographic region; and the second media stream includes one or more of a second audio stream or a second video stream generated by the second endpoint device in the second geographic region (fig. 6; paragraphs: 0031; 0032), wherein the first server is located in the first geographic region, and the second server is located in the second geographic region, wherein the first geographic region includes a first location and a second location (paragraph 0004, “a plurality of recording servers are present, with participants cooperating with one of the recording servers to record each participants audio and video stream”; paragraph: 0025, “the signaling server 308 chooses to set up the recording media streams of participants 302, 304, 306 in a conference with more than one recording servers 312A, 312B.  The choice of which recording 312A, 312B to use for each participant 302, 304, 306 can be based on multiple conditions, such as geographic location”).
	Claims 12-14, 19-20 which recite similar features as claims 5-7 are rejected on the same basis as claims 5-7.
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 9,699,409) to Reshef et al. discloses recording web conferences which teaches: Conference recording is carried out by identifying a virtual conference operated by a conferencing system connected to a communications network. A virtual participant process executing in a processor is registered with the conferencing system as a co-participant in the virtual conference. Information streams produced by the human participants are recorded and distributed with the virtual participant process.
	--(WO 2017-173966A1) to Meng discloses recording control method and device which teaches: The embodiments of the invention provide a recording control method and device. The recording control method comprises: generating, according to a preconfigured user data storage request, conference storage information; and transmitting to a video conference server the conference storage information to enable the video conference server to establish, according to the conference storage information and to a pre-deployed recording server, a recording channel, and to enable the recording server to store conference information. In the embodiments of the invention, the recording control method provides a recording service without relying on a dedicated recording hardware device, is easy to maintain, safe and reliable, increasing flexibility of deploying a cloud video conference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651